

114 S788 IS: To require the termination of any employee of the Department of Veterans Affairs who is found to have retaliated against a whistleblower.
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 788IN THE SENATE OF THE UNITED STATESMarch 18, 2015Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the termination of any employee of the Department of Veterans Affairs who is found to
			 have retaliated against a whistleblower.
	
		1.Termination of employees of the Department of Veterans Affairs who retaliate against whistleblowers
 (a)In generalSubject to chapter 12 of title 5, United States Code, including the right of an employee to obtain judicial review under section 1215(a)(4) of that title, and notwithstanding any other provision of law, any employee of the Department of Veterans Affairs who is determined under section 1215 of that title to have violated paragraph (8), (9), or (13) of section 2302(b) of that title shall be terminated.
 (b)ApplicabilitySubsection (a) shall apply to an act committed before, on, or after the date of enactment of this Act.